Citation Nr: 1216144	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  09-43 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for compression fractures of the low and middle back at T9, T11, and L1, and degenerative disc disease, claimed as a lower and middle back disorder.

3.  Entitlement to service connection for the right leg being shorter than the left leg, as secondary to the claimed lower and middle back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to December 1957, and had additional service in the National Guard and Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and May 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, and Cleveland, Ohio, respectively.  The claims file was subsequently transferred to the RO in Denver, Colorado.

The Veteran and his son provided testimony before the undersigned Acting Veterans Law Judge at a travel board hearing in August 2011.  A transcript of the hearing has been associated with the Veteran's claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2011).  Therefore, the Board may properly consider such newly received evidence.

The Board considers the Veteran's claim for service connection for PTSD as encompassing all psychiatric disorders with which the Veteran has been diagnosed, pursuant to the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issue of entitlement to a disability rating in excess of 10 percent for bilateral hearing loss been raised by the record in the Veteran's March 2009 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims of entitlement to service connection for PTSD; compression fractures of the low and middle back at T9, T11, and L1, and degenerative disc disease, claimed as a lower and middle back disorder; and the right leg being shorter than the left leg, as secondary to the claimed lower and middle back disorder, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed PTSD; compression fractures of the low and middle back at T9, T11, and L1, and degenerative disc disease, claimed as a lower and middle back disorder; and the right leg being shorter than the left leg, as secondary to the claimed lower and middle back disorder, and to submit any treatment records or statements addressing the etiology thereof.  Thereafter, any identified records, to include those from the Cheyenne VA Medical Center and the Greeley VA Outpatient Clinic (see transcript, p. 3) dated from March 2011 to the present, should be obtained for consideration in the Veteran's appeal.

Additionally, as will be discussed in detail below, the Board finds that a remand is necessary in order to afford the Veteran contemporaneous examinations in order to adjudicate his service connection claims.  In this regard, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Furthermore, as discussed herein, the Veteran has alleged that his right leg being shorter than the left leg is secondary to the claimed lower and middle back disorder; however, he has not been provided with VCAA notice pertaining to this aspect of his claim.  Therefore, on remand, the Veteran should be provided with proper VCAA notice pertaining to the secondary aspect of his claim.

PTSD

The Veteran contends in his August 2011 Board hearing that he has PTSD as a result of three in-service stressors.  First, the Veteran reports that he witnessed his friend, H.M., an electrician, die from electrocution while attempting to repair an electrical problem on their ship.  See transcript, pp. 4-6.  The Veteran testified that the accident occurred on June 28, 1957.  Id., p. 15.  In his July 2008 stressor statement, the Veteran reported that H.M.'s death occurred aboard the U.S.S. Carpenter, DDE 825.

Second, the Veteran reports that he was aboard a "whale boat" at Formosa (currently, Taiwan) which "was in heavy waters" and had difficulty reconnecting with his ship.  See transcript, p. 11.  In his July 2008 stressor statement, the Veteran reported that while on boat duty at Formosa he had a very hard time getting his boat hooked up to the ship; he noted that his boat was in high waves, and he thought at the time that the boat was going to sink.

Third, the Veteran testified that he witnessed "[a]t least a dozen or more" planes hit the water and get sucked under after taking off from his ship in 1956.  See transcript, pp. 23-24.  He noted that although he was trained to rescue pilots from the water within seven minutes-before hypothermia set in-he never recovered a live pilot; however, he did recover a helmet, debris, and "little scrap things."  Id. at pp. 23-25.

With respect to current symptoms, the Veteran testified that he has nightmares and night sweats (Id. at pp. 6, 12); difficulty sleeping and triggers from sights and sounds (Id. at pp. 8-9); and anger and prior suicidal ideation (Id. at p. 10).  Similarly, the Veteran's son testified that he witnessed the Veteran having nightmares.  Id. at p. 14.  Additionally, in signed statements dated April 2009 and August 2011, the Veteran's daughter and son both reported observing the Veteran experiencing nightmares.

No complaints, diagnosis, or treatment of PTSD or any other acquired psychiatric disorder appears in the Veteran's service treatment records.  In Reports of Medical Examinations dated December 1957 and April 1972, clinicians found that the Veteran's psychiatric status was normal.  Additionally, in his April 1972 Report of Medical History, the Veteran indicated that he did not have, and had never had, frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, or nervous trouble of any sort.

After service, in May 2006, the Veteran told a VA clinician that he had a history of serious depression, and the Veteran attended VA mental health group therapy.  In June 2007, August 2007, June 2008, July 2008, August 2008, and November 2008, VA clinicians diagnosed the Veteran with depression and ruled-out (R/O) PTSD.  VA clinicians diagnosed the Veteran with PTSD and major depression in December 2008, February 2009, May 2009, June 2009, July 2009, May 2010, August 2010, September 2010, October 2010, November 2010, and March 2011.

The Board notes that, in its April 2011 supplemental statement of the case (SSOC), the RO determined that the Veteran's first stressor, regarding the death of his friend H.M., could not be verified because the Veteran did not provide a 60-day time frame in which to research the occurrence of the claimed stressor incident.  Since the issuance of that SSOC, the Veteran has provided testimony as well as a record from the Lewis County, Washington, Archives Cemeteries showing that the accident occurred on June 28, 1957.  See transcript, p. 15.  Therefore, on remand, the AOJ should use the June 28, 1957 date to attempt to verify that stressor.

Additionally, as the Veteran is competent to describe his three in-service stressors, multiple diagnoses of PTSD by VA clinicians are of record, and no medical professional has offered an opinion regarding the etiology of his PTSD, the Board finds that he should be afforded a VA examination.

Compression Fractures of the Low and Middle Back at T9, T11, and L1, and Degenerative Disc Disease, Claimed as a Lower and Middle Back Disorder

The Veteran contends in his August 2011 Board hearing that he hurt his back in service "probably from all the bouncing and beatings I took."  See transcript, p. 16.  The Veteran stated that he had fallen on the decks while getting thrown around on his ships in service.  Id. at p. 21.  He likened walking on the Fletcher Class destroyer on which he served to "coming out of chute number one at a rodeo."  Id. at pp. 21-22.  He further testified that he has had back problems from the day he got out of service.  Id. at p. 16.

The Veteran also testified that, after service, he "twisted and fell" and "heard my back crack" while in his daughter's garage, and went to the hospital for treatment.  Id. at pp. 17-18.  He also stated that he had back problems before the fall, and that there is nothing that he could have done after service to hurt his back.  Id. at pp. 18, 21.

Additionally, the Veteran's son testified that the Veteran's back prevented him from keeping up with physical activities.  Id. at p. 14.  In signed statements dated April 2009 and August 2011, the Veteran's daughter and son both reported observing the Veteran experiencing back problems.  The Veteran's brother also noted in a November 2008 letter that, upon returning home in December 1957, the Veteran walked differently, and family and friends kidded him "about being a [Sailor] that never got his sea legs back on land.  He soon had to start seeing chiropractors and osteopathic physicians, and has always had back problems.  He would mention to me how rough [riding] the ship he was on and the whale boat he ran" were.

No complaints, diagnosis, or treatment of a back disorder appears in the Veteran's service treatment records.  In Reports of Medical Examinations dated December 1957 and April 1972, clinicians found that the Veteran's spine and other musculoskeletal system status were normal.  Additionally, in his April 1972 Report of Medical History, the Veteran indicated that he did not have, and had never had, recurrent back pain.

After service, in May 2006, a VA clinician diagnosed the Veteran with osteoporosis.  In December 2006, a VA clinician diagnosed the Veteran with a new compression fracture.

In March 2007, a VA clinician found that the Veteran had fair-to-poor posture and osteoporosis and a kyphotic positioning of the spine which sets him up for the possibility of reoccurrence of new compression fractures (Fx).  In June 2007 and September 2007, a VA clinician diagnosed the Veteran with a compression fracture of the thoracic spine.

In February 2008, a VA clinician performed a computed tomography (CT) scan of the Veteran's thoracic spine and found moderate-to-severe fractures at T9, T11, and L1, chronicity indeterminate; the clinician opined that these probably represented osteoporotic insufficiency fractures, but other etiologies including metastatic disease are not excluded.  The clinician further found mild multilevel degenerative disk disease.

In June 2009, a VA nurse practitioner opined that "a fall in his [daughter's] garage while carrying boxes....[r]esulted in compression fracture of thoracic spine, T-9, T11.  L-1."  A rationale was not provided with the opinion, and the nurse practitioner was unable to consider the Veteran's subsequent testimony from his August 2011 Board hearing.

In September 2009, a VA clinician performed a magnetic resonance imaging (MRI) test of the Veteran's thoracic spine and lumbar spine.  On the thoracic spine report, the clinician found remote-appearing compression deformities in the mid- to-lower thoracic spine and upper lumbar spine.  On the lumbar spine report, the clinician found remote-appearing compression deformities at L1 and L3, and noted that spondylolytic change is felt to be most prevalent at L4-5.

In April 2010, the Veteran reported having no pain.  However, in May 2010, the Veteran reported having back pain, and a VA clinician found that the Veteran had limited range of motion in his back.

As the Veteran is competent to describe his in-service back trauma, multiple diagnoses of back disorders by VA clinicians are of record, and no medical professional has offered an opinion and rationale regarding the etiology of his back disorders, the Board finds that he should be afforded a VA examination.

Right Leg Being Shorter than the Left Leg, as Secondary to the Claimed Lower and Middle Back Disorder

The Veteran contends in his August 2011 Board hearing that his right leg is shorter than his left because of his back disorder.  See transcript, pp. 25-28.  He further stated that a doctor had stated that his leg is shorter because of his back disorder.  Id. at pp. 26, 27.  The Veteran also asserted that the shortening of his leg had occurred prior to his fall in his daughter's garage.  Id. at p. 27.  

No complaints, diagnosis, or treatment of leg shortening appears in the Veteran's service treatment records.  In Reports of Medical Examinations dated December 1957 and April 1972, clinicians found that the Veteran's lower extremities, spine and other musculoskeletal system status were normal.  Additionally, in his April 1972 Report of Medical History, the Veteran indicated that he did not have, and had never had, bone, joint, or other deformity.

After service, in June 2008, a VA clinician found that the Veteran's right leg is shorter than his left leg by approximately 10 millimeters (mm) as measured in the supine position.  A VA clinician provided a lift for the Veteran's shoe in July 2008.

The Veteran is competent to testify that a doctor had stated that his leg is shorter because of his back disorder; a finding by a VA clinician that one of the Veteran's legs is shorter than the other is of record; and no medical professional has offered an opinion regarding the etiology of his back disorders.  Therefore, if the AOJ finds after completion of the development above that service connection for the Veteran's compression fractures of the low and middle back at T9, T11, and L1, and degenerative disc disease, claimed as a lower and middle back disorder is warranted, then the Veteran should be afforded a VA examination to determine whether his shorter leg is secondary to that back disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for the right leg being shorter than the left leg, as secondary to the claimed lower and middle back disorder

2.  The Veteran should also be asked to identify any healthcare provider who treated him for his claimed PTSD; compression fractures of the low and middle back at T9, T11, and L1, and degenerative disc disease, claimed as a lower and middle back disorder; and the right leg being shorter than the left leg, as secondary to the claimed lower and middle back disorder, since service.  Additionally, the Veteran should be asked to identify the doctor whom the Veteran testified had opined that his leg height disorder is secondary to his claimed lower and middle back disorder, and to provide a record of that opinion.  The Veteran should be informed that the record of that opinion need not be contemporaneous; a new statement from his physician linking his leg height disorder to his claimed lower and middle back disorder would also be valid.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the Cheyenne VA Medical Center and the Greeley VA Outpatient Clinic dated from March 2011 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

3.  Contact the Veteran and request that he attempt to provide, within a 60 day period, the dates of his claimed stressors involving a whale boat in high seas off of Formosa, and involving the attempted rescues of pilots who crashed upon take-off from aircraft carriers.  

4.  After obtaining any reply from the Veteran for the stressor dates requested above, contact the U. S. Army & Joint Services Records Research Center (JSRRC) and attempt to verify the Veteran's claimed stressors.  Use the June 28, 1957 date furnished by the Veteran to attempt to verify the stressor in which he testified that he witnessed the death of his friend, Harris Mann, aboard the U.S.S. Carpenter, DDE 825.  Regardless of whether or not the Veteran is able to provide the approximate dates of his claimed stressors involving a whale boat in high seas off of Formosa, and involving the attempted rescues of pilots who crashed upon take-off from aircraft carriers, an attempt should also be made to verify these stressors.  If JSRRC is unable to verify these stressors, contact the National Archives or other appropriate source and request deck logs from the U.S.S. Carpenter, DDE 825, for the appropriate periods of time based on the dates he has provided and/or the November 1955 to December 1957 period that his personnel records indicate he served aboard this ship.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5.  After obtaining the requested information from the JSRRC, the National Archives, or any other sources suggested by one of these agencies, make a finding as to whether it is as likely as not that one or more of the Veterans' three claimed stressor events (the death of Harris Mann, the whale boat incident, and aircraft rescue incidents) occurred.  

6.  After obtaining any outstanding treatment records, the Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his acquired psychiatric disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  The finding regarding the Veteran's claimed stressors should also be provided to the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  If a diagnosis of PTSD is made, the VA examiner should specifically state whether or not it is the result of one or more of any of the claimed stressors that have been verified to have occurred.  

For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service.

In offering any opinion, the examiner must consider the full record, to include his service treatment records and VA treatment records.  The examiner should also consider the lay statements of record regarding the incurrence of the Veteran's acquired psychiatric disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this opinion should also be provided, and any missing evidence required to provide the requested opinion should be identified.

7.  After obtaining any outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his compression fractures of the low and middle back at T9, T11, and L1, and degenerative disc disease, claimed as a lower and middle back disorder.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner must identify all lower and middle back disorders found to be present.  With respect to each lower and middle back disorder found, the examiner should opine whether it is at least as likely as not related to the Veteran's military service, to include his alleged falls on ships.

In offering any opinion, the examiner must consider the full record, to include his service treatment records and VA treatment records.  The examiner should also consider the lay statements of record regarding the Veteran's alleged injury on ships in service, and his statements regarding continuity of symptomatology.  The rationale for any opinion offered should be provided.

8.  If, and only if, service connection for the Veteran's compression fractures of the low and middle back at T9, T11, and L1, and degenerative disc disease, claimed as a lower and middle back disorder is found to be warranted, then the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his right leg being shorter than the left leg.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner must identify all leg height disorders found to be present.  With respect to each leg height disorder found, the examiner should opine whether it is at least as likely as not caused or aggravated (permanently increased in severity beyond the natural progress) by his compression fractures of the low and middle back at T9, T11, and L1, and degenerative disc disease, claimed as a lower and middle back disorder.

In offering any opinion, the examiner must consider the full record, to include his service treatment records and VA treatment records.  The examiner should also consider the lay statements of record regarding continuity of symptomatology.  The rationale for any opinion offered should be provided.

9.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


